******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 BEATRICE FORGIONE v. MENNATO FORGIONE
                (AC 36991)
                  Lavine, Mullins and Schaller, Js.
      Argued October 8—officially released December 22, 2015

   (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Hon. Stanley Novack, judge trial
referee [dissolution judgment]; Emons, J. [stipulation];
                 Schofield, J. [orders].)
  Thomas C. C. Sargent, for the appellant (defendant).
  Norman A. Roberts II, with whom, on the brief, was
Tara C. Dugo, for the appellee (plaintiff).
                          Opinion

   MULLINS, J. In this case, nearly three and one-half
years after a judgment of dissolution, the parties
entered into a stipulation in which they agreed to permit
the trial court to open the dissolution judgment for the
limited purpose of resolving ‘‘all issues of a financial
nature, including the division of assets, alimony and
support, and liabilities, but not as to custody or parent-
ing.’’1 Pursuant to that stipulation, the trial court opened
the judgment and reissued financial orders. The defen-
dant, Mennato Forgione, appeals from the judgment
of the trial court reissuing those financial orders. We
conclude that the trial court was without subject matter
jurisdiction to open the judgment as to the division
of the parties’ assets in the absence of a finding or
concession of fraud. Accordingly, we vacate the judg-
ment and remand the matter with direction to restore
to the docket the motion to open filed by the plaintiff,
Beatrice Forgione.
  The following facts inform our review. A judgment
dissolving the marriage of the parties was rendered
on August 26, 2009. The court incorporated into its
judgment the parties’ settlement agreement resolving
the issues of custody, alimony, and property distri-
bution.
   Approximately three and one-half years later, on
March 12, 2012, the plaintiff filed a motion to open the
judgment as to the financial issues on the ground that
the judgment had been procured by fraud. Specifically,
she alleged that the defendant intentionally had failed
to disclose that he had received $90,000 in commissions
just weeks before the judgment of dissolution was ren-
dered. On May 30, 2012, the parties entered a postjudg-
ment stipulation, agreeing to the opening of the
judgment for the limited purpose of redetermining all
financial matters. The court, Emons, J., approved the
stipulation, opened the judgment, and assigned the mat-
ter for trial.
   Following the conclusion of the trial, the court, Scho-
field, J., on November 6, 2013, issued a written memo-
randum of decision reissuing the financial orders from
the dissolution judgment, including reallocating the par-
ties’ assets.2 The defendant appealed from the court’s
judgment, claiming that the court had erred in its
method of redividing the parties’ financial assets.
  After the matter was briefed and argued before this
court, we ordered the parties to provide supplemental
briefs addressed to the following:
   ‘‘1. In light of General Statutes § 46a-86 (a), whether
the trial court, approximately three and one-half years
after judgment was rendered, had subject matter juris-
diction to open the judgment of dissolution for the
purpose of redetermining and reissuing financial
basis of a stipulation of the parties, made without a
finding or concession of fraud. See Sousa v. Sousa, 157
Conn. App. 587, [116 A.3d 865] cert. granted, 317 Conn.
917, [118 A.3d 61] (2015), and the cases cited therein.
  ‘‘2. If this court determines that the trial court did
not have jurisdiction to grant the plaintiff’s motion to
open on the basis of the parties’ stipulation, what should
this court order on remand.’’
   In his supplemental brief, the defendant asserts that
the trial court had no jurisdiction to open the judgment
by stipulation because he did not concede that fraud
had been committed. Rather, he contends that his con-
cession was limited to permitting the court simply to
open the judgment and redetermine the financial issues
after a hearing.
  On the other hand, in her supplemental brief, the
plaintiff asserts that the stipulation itself was a conces-
sion by the defendant that he committed fraud in pro-
curing the financial orders in the original dissolution
judgment. In the alternative, she argues that, if we do
not agree that the stipulation was a concession of fraud,
the judgment must be vacated, and her motion to open
must be restored to the docket.
  We conclude that the parties’ stipulation was not a
concession of fraud. Accordingly, we conclude that the
court was without jurisdiction to open the judgment to
reallocate the parties’ financial assets on the basis of
that stipulation.
  ‘‘[A] stipulation is considered a contract . . . .
Where the language of the contract is clear and unam-
biguous, the contract is to be given effect according
to its terms. A court will not torture words to import
ambiguity where the ordinary meaning leaves no room
for ambiguity . . . . Moreover, the mere fact that the
parties advance different interpretations of the lan-
guage in question does not necessitate a conclusion
that the language is ambiguous.’’ (Citations omitted;
internal quotation marks omitted.) Ahmadi v. Ahmadi,
294 Conn. 384, 390–91, 985 A.2d 319 (2009).
   On May 30, 2012, the parties entered a postjudgment
stipulation that stated: ‘‘1. The plaintiff’s motion to
[open] may be granted by agreement as and for all
issues of a financial nature, including the division of
assets, alimony and support, and liabilities, but not as
to custody or parenting. 2. The issue of counsel fees
shall be reserved for a later date.’’ Judge Emons
approved the stipulation, opened the judgment, and
assigned the matter for trial. The plaintiff contends that
when the defendant stipulated that the plaintiff’s motion
‘‘may be granted by agreement,’’ he necessarily was
conceding the allegations contained in the motion. We
do not agree.
  The stipulation specifically states that the parties
agree that the motion to open could be granted to permit
the court to reconsider the parties’ financial matters,
including the division of assets. The plain language of
the stipulation contains no concession by the defendant
that he was agreeing to or conceding the allegations
set forth in the motion; rather, he was agreeing that the
court could open the dissolution judgment to redeter-
mine the parties’ financial matters. See also footnote
2 of this opinion. Accordingly, we conclude that the
stipulation was not a concession of fraud by the
defendant.
   We next consider whether the trial court had jurisdic-
tion to open the judgment on the basis of the parties’
stipulation for the limited purpose of determining all
financial matters, including property distribution.
‘‘[B]ecause [a] determination regarding a trial court’s
subject matter jurisdiction is a question of law, our
review is plenary. . . . Buehler v. Buehler, 138 Conn.
App. 63, 70, 50 A.3d 372 (2012).
   ‘‘It is well settled that [c]ourts have no inherent power
to transfer property from one spouse to another;
instead, that power must rest upon an enabling statute.
. . . The court’s authority to transfer property appurte-
nant to a dissolution proceeding rests on . . . [General
Statutes] § 46b-81.3 . . . Accordingly, the court’s
authority to divide the personal property of the parties,
pursuant to § 46b-81, must be exercised, if at all, at the
time that it renders judgment dissolving the marriage.
. . . General Statutes § 46b-86 (a)4 deprives the Supe-
rior Court of continuing jurisdiction over that portion
of a dissolution judgment providing for the assignment
of property of one party to the other party under . . .
§ 46b-81. . . . A court, therefore, does not have the
authority to modify the division of property once the
dissolution becomes final. . . . Stechel v. Foster, 125
Conn. App. 441, 446–47, 8 A.3d 545 (2010), cert. denied,
300 Conn. 904, 12 A.3d 572 (2011). A property distribu-
tion order may be modified . . . if the motion is filed
on the basis of fraud, promptly upon the discovery of
fraud.’’ (Footnotes in original; internal quotation marks
omitted.) Sousa v. Sousa, supra, 157 Conn. App. 595–96.
   Here, there was neither a concession of fraud by the
defendant contained in the parties’ stipulation, nor a
finding of fraud by the court. As a result, we conclude
that the court was without jurisdiction to open the
judgment of dissolution on the basis of the parties’
stipulation for the limited purpose of redetermining
financial matters, including the division of the parties’
assets.5 See id. (absent finding of fraud, court acted
outside of jurisdictional authority under § 46b-86 [a] in
opening dissolution judgment approximately six years
after judgment). Accordingly, all orders following the
granting of the motion to open by stipulation are void.
Bunche v. Bunche, 180 Conn. 285, 289, 429 A.2d 874
(1980) (§ 46b-81 deprives trial court of continuing juris-
diction over assignment of property appurtenant to dis-
solution proceeding). ‘‘It is well established that a court
is without power to render a judgment if it lacks jurisdic-
tion and that everything done under the judicial process
of courts not having jurisdiction is, ipso facto, void.’’
(Internal quotation marks omitted.) Sousa v. Sousa,
supra, 157 Conn. App. 601.
   The November 6, 2013 judgment and all orders related
thereto are vacated, and the case is remanded to the
trial court with direction to restore to the docket for
further proceedings the plaintiff’s March 12, 2012
motion to open.
      In this opinion the other judges concurred.
  1
     After oral argument in this matter, we requested supplemental briefing
addressed to whether the trial court had subject matter jurisdiction to grant
the motion to open by stipulation of the parties when such stipulation did
not include an admission of fraud.
   2
     In its decision, the court specifically noted that Judge Emons had granted
the motion to open on the basis of the parties’ stipulation, but that the
‘‘defendant denies that there was any acknowledgment of fraud [and con-
tends that there was] only an agreement by the parties to waive the 120
day rule.’’
   3
     General Statutes § 46b-81 (a) provides: ‘‘At the time of entering a decree
annulling or dissolving a marriage or for legal separation pursuant to a
complaint under section 46b-45, the Superior Court may assign to either
spouse all or any part of the estate of the other spouse. The court may pass
title to real property to either party or to a third person or may order the
sale of such real property, without any act by either spouse, when in the
judgment of the court it is the proper mode to carry the decree into effect.’’
See Sousa v. Sousa, supra, 157 Conn. App. 595 n.4.
   4
     General Statutes § 46b-86 (a) provides in relevant part: ‘‘Unless and to
the extent that the decree precludes modification, any final order for the
periodic payment of permanent alimony or support, an order for alimony
or support pendente lite or an order requiring either party to maintain life
insurance for the other party or a minor child of the parties may, at any
time thereafter, be continued, set aside, altered or modified by the court
. . . . This section shall not apply to assignments under section 46b-81 or
to any assignment of the estate or a portion thereof of one party to the
other party under prior law. . . .’’ Sousa v. Sousa, supra, 157 Conn. App.
595–96 n.5.
   5
     Although the court may have had jurisdiction to open the judgment as
to the issues of alimony and child support on agreement of the parties,
because the court improperly granted the motion to open on all financial
issues without a finding or concession of fraud, we conclude that the judg-
ment must be vacated in its entirety, and the motion to open the dissolution
judgment must be restored to the docket.